This bill in equity was brought to enjoin the enforcement of judgments recovered in actions at law by the present defendant against these plaintiffs.
In the instant equity suit, defendant both demurred and answered, the demurrer being inserted in the answer; plaintiff filed replication.
Hearing on bill and demurrer went only to technical sufficiency of pleadings, and not to the merits of the controversy.
On overruling the demurrer, the Justice below signed and entered a final, rather than an interlocutory decree. The final decree, besides disposing of the demurrer, sustained the bill.
Defendant appealed.
The appeal must be sustained.
The cause is remanded for the entry of an interlocutory decree overruling the demurrer; appeal from such decree should await decision of the case on bill, answer, and evidence. Appeal sustained. Decree reversed. New decree as this rescript indicates.